Per Curiam.
The ease attempted to be made by the appellant in the court below was that the administratrix of George B. Taylor, deceased, was attempting to enforce the collection of a.judgment recovered by Taylor in his lifetime against the complainant, notwithstanding the fact that Taylor had been paid the amount due thereon. The judgment remained unsatisfied of record, and the relief sought was the restraint of the administratrix from further effort to collect it, and its cancellation. There is no suggestion in the proofs that the administratrix was guilty of fraudulent conduct either in her attempt to enforce the judgment or in her failure to cause its cancellation. In such a situation the court of chancery was not the proper tribunal to afford the relief sought by the complainant. He should have applied to the court in which the judgment was entered for its cancellation, as provided by sections 21 and 28 of the act concerning judgments. Gen. Stat. p. 1845.
The decree appealed from will be affirmed.
For affirmance—The Chibe-Justice, Garrison, Swayze, Trenceiard, Parker, Bergen, Voori-iees, Minturn, Kaliscit, Bogert, Vredenburgh, Congdon, Sullivan—13.
For reversal—None.